Case 2:18-cv-00491-JRG-RSP Document 216 Filed 03/19/20 Page 1 of 17 PageID #: 8045
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION

   UNILOC 2017 LLC,

              Plaintiff,                      Civil Action Nos. 2:18-cv-491, -492, -493,
                                              -496, -497, -499, -501, -502, -503, -504, 548,
        v.                                    -550, -551, -552, -553-JRG-RSP

   GOOGLE LLC,
                                              JURY TRIAL DEMANDED
              Defendant.



      DEFENDANT GOOGLE LLC’S OPPOSITION TO NON-PARTY MOTION FOR
            PROTECTIVE ORDER AND MOTION TO ENFORCE STAY



                             FILED UNDER SEAL
Case 2:18-cv-00491-JRG-RSP Document 216 Filed 03/19/20 Page 2 of 17 PageID #: 8046
                   FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


          Uniloc Licensing USA LLC (“Uniloc Licensing”) and Uniloc USA, Inc. (“Uniloc USA,”

   collectively, “Subpoenaed Entities”) have failed to meet their burden for a protective order. Rather,

   the Subpoenaed Entities’ Motion for Protective Order (“Motion”) is nothing more than an attempt

   to circumvent compliance with Google’s subpoenas. The Subpoenaed Entities have been on notice

   of Google’s subpoenas since December but ignored them until the District of Delaware issued an

   order compelling Uniloc Licensing to comply. Google made clear to the courts in which it sought

   to enforce its subpoenas that it only sought to enforce the subpoenas in the non-stayed cases. Thus,

   Google respectfully requests that the Court deny the Subpoenaed Entities’ Motion.

   I.     BACKGROUND

          Google initially attempted to serve the subpoenas on Uniloc Licensing and Uniloc USA on

   December 16, 2019 at their purported respective places of business in Newport Beach, California 1

   and Plano, Texas. 2 That day, Google also emailed copies of the subpoenas to (1) counsel for Uniloc

   2017, 3 which currently represents the Subpoenaed Entities, and (2) the law firm of Feinberg Day

   Kramer Alberti Lim Tonkovich & Belloli LLP, which also represents Uniloc entities in other

   matters, and asked them to forward the subpoenas to counsel for the Subpoenaed Entities. After

   its process servers informed Google that no Uniloc entities resided at either location (Ex. 1),

   Google subsequently served Uniloc Licensing and Uniloc USA in Delaware on December 19 and

   December 23, respectively. Although the subpoena forms only identified Case No. 2:18-cv-553


   1
        See, e.g., Uniloc 2017 LLC v. Google LLC, No. 2:18-cv-00456, Dkt. 1, ¶ 2 (E.D. Tex.)
   (identifying Newport Beach, California as one of Uniloc Licensing’s place of business).
   2
     See, e.g., Uniloc 2017 LLC v. Google LLC, Nos. 2:18-cv-00491–93, -496–97, -499, -501–04-
   JRG-RSP, Dkt. 1, ¶ 2 (E.D. Tex.) (identifying Plano, Texas as Uniloc USA’s place of business).
   3
       Counsel for Uniloc 2017 represented Uniloc USA in 13 of the litigations that Uniloc 2017
   initiated against Google in the Eastern District of Texas (“Uniloc 2017-Google Litigations”).
   These cases include Case Nos. 2:18-cv-00491–93, -496–97, -499, -501–04, -548, -550–553-JRG-
   RSP (E.D. Tex.). The stay in Case Nos. 2:18-cv-00548, -550–553 was just lifted yesterday.
   Counsel for Uniloc 2017 also represented the Subpoenaed Entities in 10 of the litigations that
   Uniloc 2017 also initiated against Google about a month before initiating the Uniloc 2017-Google
   Litigations. Uniloc 2017 LLC v. Google LLC, Nos. 2:18-cv-448–52, -554–58-JRG (E.D. Tex.)

                                                    1
Case 2:18-cv-00491-JRG-RSP Document 216 Filed 03/19/20 Page 3 of 17 PageID #: 8047
                   FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


   (“the -553 case”), the notice on these subpoenas listed all of the Uniloc 2017-Google Litigations,

   including the cases that were not stayed. Uniloc Licensing subpoenas required compliance by

   January 7, while the Uniloc USA subpoenas required compliance by January 28—weeks before

   the stay was instituted in the -548, -550 through -553 cases. 4 Google followed up with both law

   firms several times in January, but counsel for Uniloc 2017 informed Google on January 21 that it

   did not represent the Subpoenaed Entities and did not know who did. On January 29, Google

   informed both law firms that it intended to move to compel compliance with its subpoenas.

           On February 13, before the Court issued its stay in Case Nos. 548, -550 through -553, out

   of an abundance of caution to ensure that all cases benefited from any discovery sought, Google

   reissued the subpoenas, formally listing all cases on the subpoena forms. In the notice, Google

   stated that while the prior subpoenas applied to all cases (as indicated in the original notice), it was

   reissuing the subpoenas to identify all cases. The deadline to comply with the re-issued document

   subpoenas was February 20, and the deadlines to comply with the re-issued deposition subpoenas

   was February 25 for Uniloc Licensing and February 27 for Uniloc USA. Google again served

   notice of these subpoenas on both law firms on February 13, asking them to forward the subpoenas

   to counsel for the Subpoenaed Entities. Again, neither firm responded.

           On February 14, this Court issued a 30-day stay in Case Nos. 548, -550 through -553. (Dkt.

   No. 153.) On February 21, still having not heard from the Subpoenaed Parties on its subpoena,

   Google filed its motion to compel compliance with the Uniloc Licensing subpoena in the District

   of Delaware. Google’s motion sought compliance only in the non-stayed cases, which it made




   4
       The parties dispute whether service was properly effected on the Subpoenaed Entities in
   Delaware but counsel for Uniloc 2017 waited until February 7, after the dates of compliance had
   passed, to raise any issues with service despite having copies of the subpoena and proofs of service
   (evidencing that service was proper) since December.


                                                      2
Case 2:18-cv-00491-JRG-RSP Document 216 Filed 03/19/20 Page 4 of 17 PageID #: 8048
                   FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


   clear in the first sentence of its motion: “In this ancillary action, [Google] moves for an order

   compelling [Uniloc Licensing] to comply, on an expedited basis, with Google’s subpoenas seeking

   documents and testimony for use in Uniloc 2017 LLC v. Google LLC, Nos. 2:18-cv-00491–93,

   496–97, 499, and 501–04,-JRG-RSP (E.D. Tex.).” Google LLC v. Uniloc Licensing USA LLC, No.

   1:20-mc-65, D.I. 1 at 1. 5 The District of Delaware court granted Google’s motion the next business

   day. 6 Only after the Delaware court issued its order 7 did the Subpoenaed Entities retain counsel—

   the same counsel that represents Uniloc 2017 and the same counsel that received notice of the

   subpoenas back in December.

          On March 3, the parties met and conferred. 8 The Subpoenaed Entities refused to tender a

   witness separate from the depositions of Uniloc 2017, even though the depositions sought in

   Google’s subpoenas were for separate third party entities. The Subpoenaed Entities and Uniloc

   2017 also refused to provide Google with more than one day for each witness, despite insisting

   that the depositions cover both Rule 30(b)(6) topics for Uniloc 2017 in 15 cases and the subpoena

   topics for the Subpoenaed Entities, who are both third parties. Uniloc Licensing contends that

                                                                                                   as

   further support that Google does not need additional time, but Uniloc 2017 restricted that




   5
      Google’s sole footnote in this motion stated “[t]he cases Uniloc 2017 LLC v. Google LLC, Nos.
   2:18-cv-548–553-JRG-RSP (E.D. Tex.), are currently subject to a 30-day stay. If and when this
   stay is lifted, documents and testimony obtained by Google’s subpoenas would be used in these
   cases as well.” Uniloc Licensing, D.I. 1 n.1.
   6
       The Subpoenaed Entities attempt to cast the Delaware court’s order as an ex parte order, but
   Google neither filed its motion nor communicated with the court in an ex parte manner.
   7
       The Delaware court has since stayed its order pending resolution of the motion to protective
   order that Uniloc Licensing filed in Delaware, which has been fully briefed. Uniloc Licensing, D.I.
   11.
   8
       The Subpoenaed Entities did not satisfy the lead and local meet and confer requirement before
   filing this Motion under Patent Local Rule 7(h). No Google lead counsel participated in the meet
   and confer.


                                                   3
Case 2:18-cv-00491-JRG-RSP Document 216 Filed 03/19/20 Page 5 of 17 PageID #: 8049
                      FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


   deposition to only Uniloc 2017 and

                                                                                                     The

   Subpoenaed Entities further refused to produce emails, claiming that email discovery is not

   proportional, unduly burdensome, and governed by an ESI order, 9 and refused to provide a

   privilege log. Instead of complying, the Subpoenaed Entities filed a motion for protective order in

   the Eastern District of Texas. 10

   II.        UNILOC USA AND UNILOC LICENSING ARE KEY THIRD PARTIES WITH
              HIGHLY RELEVANT INFORMATION

              The Subpoenaed Entities are both nonparties that are highly likely to have documents and

   information relevant to Google’s claims and defenses regarding standing, venue, claim

   construction, infringement, invalidity, and damages, among others. 11 The Subpoenaed Entities are

   corporate affiliates of Uniloc 2017. The Subpoenaed Entities are part of a network of Uniloc-

   named entities whose interests in the asserted patents and in the litigations themselves have shifted

   alongside those entities’ changing corporate and capital structures. (See, e.g., -553 case, Dkt. 71 &

   72.)



                                                                                               12


              Uniloc 2017 has been playing shell games with discovery for third party entities, including



   9
      The ESI Order entered in the Uniloc 2017-Google Litigations only applies to the parties in the
   Uniloc 2017-Google Litigations and not to third parties. See, e.g., -491 case, Dkt. 75 (E.D. Tex.
   Aug. 12, 2019).
   10
       Google also filed a motion to compel compliance on the Uniloc USA subpoena on March 6.
   Google LLC v. Uniloc USA, Inc., No. 1:20-mc-00243-LY, Dkt. 4-2 (W.D. Tex.).
   11
      Standing and venue are still live issues, as Google’s motions to dismiss and to transfer are still
   pending before the Court in the Uniloc 2017-Google Litigations.
   12

          –



                                                       4
Case 2:18-cv-00491-JRG-RSP Document 216 Filed 03/19/20 Page 6 of 17 PageID #: 8050
                   FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


   the Subpoenaed Entities. While Uniloc 2017 has only produced some documents and testimony

   related to the Subpoenaed Entities, it designated                 as its Rule 30(b)(6) witness but

   (1) objected to providing information related to Uniloc Licensing and Uniloc USA and (2)

   prepared him to testify only as to Uniloc 2017 at his first Rule 30(b)(6) deposition, despite

   Google’s deposition notice that requested information on other Uniloc entities. After Uniloc 2017

   objected to providing the requested information, the Subpoenaed Entities now claim that Google

   has already received or can obtain the subpoenaed information from Uniloc 2017. As Google

   explained to the Subpoenaed Entities multiple times, it is only seeking responsive, non-duplicative

   documents that would not otherwise be in Uniloc 2017’s possession, custody, or control.




                                                       Thus, even though the document requests and

   topics to the Subpoenaed Entities may overlap with the ones propounded on Uniloc 2017, the scope

   and information sought are narrowed specific to the subpoena recipient.

   III.   UNILOC USA AND UNILOC LICENSING HAVE BEEN ON NOTICE OF THE
          SUBPOENAS SINCE DECEMBER 16, 2019

          There can be no dispute that Uniloc USA and Uniloc Licensing and its current counsel

   have been aware of Google’s deposition and document subpoenas since December 16. The notice

   page of the subpoenas identified all of the Uniloc 2017–Google Litigations and Google emailed

   the notice, subpoenas, and proofs of service to counsel for Uniloc 2017 (who is also counsel for

   the Subpoenaed Entities). (See supra, § I.) There is no question that the Subpoenaed Entities and

   their counsel have been on notice of these subpoenas for months but chose to ignore them until




                                                   5
Case 2:18-cv-00491-JRG-RSP Document 216 Filed 03/19/20 Page 7 of 17 PageID #: 8051
                   FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


   Google sought court intervention. 13

          In spite of the advance notice, the Subpoenaed Entities failed to timely serve objections to

   the subpoenas, which are waived. They served their objections on February 25, about one month

   past the last date of compliance for the first-served subpoenas and five days past the date of

   compliance for the second-served subpoenas. 14 Since “[t]he objection must be served before the

   earlier of the time specified for compliance or 14 days after the subpoena is served,” Fed. R. Civ.

   P. 45(d)(2)(B), the Subpoenaed Entities waived their objections to the document subpoenas. 15

   Isenberg v. Chase Bank USA, N.A., 661 F. Supp. 2d 627, 629 (N.D. Tex. 2009).

   IV.    UNILOC USA AND UNILOC LICENSING HAVE NOT DEMONSTRATED ITS
          NEED FOR A PROTECTIVE ORDER

          The Subpoenaed Entities have not met their burden “to show the necessity of [the

   protective order’s] issuance, which contemplates a particular and specific demonstration of fact as

   distinguished from stereotyped and conclusory statements.” Kilmon v. Saulsbury Indus., Inc., No.

   MO:17-cv-99, 2018 WL 5800769, at *2 (W.D. Tex. Feb. 13, 2018) (quoting In re Terra Int’l, 134

   F.3d 302, 306 (5th Cir. 1998)). The Subpoenaed Entities allege that Google’s efforts to enforce

   compliance with its subpoenas constitutes harassment. (Mot. at 5-6.) But Google retained Quinn

   Emanuel Urquhart & Sullivan, LLP, who is also counsel for Google in the stayed -553 case, to



   13
        The Subpoenaed Entities try to hide behind a clear and obvious typo in the December 16
   subpoena forms, which only identified the -553 case and ignores the caption page that identified
   all cases. They do not dispute, however, that the document requests and the deposition topics have
   remained the same since December 16. The Subpoenaed Entities’ argument that the December 16
   subpoenas only applied to the stayed -553 case and not to the other cases is not credible.
   14
          Contrary to the Subpoenaed Entities’ allegations, Google’s subpoenas were reasonable
   especially in light of Uniloc 2017’s failure to provide the requested information. (D.I. 156 (“Mot.”)
   at 7.)
   15
       For deposition subpoenas, the appropriate relief was to file a motion to quash or a motion for
   protective order, as it is improper to file objections to deposition subpoenas under Rule 45. Even
   Uniloc Licensing’s motion for protective order (Uniloc Licensing, D.I. 6) was filed after the date
   and time of compliance in Google’s deposition subpoena.


                                                    6
Case 2:18-cv-00491-JRG-RSP Document 216 Filed 03/19/20 Page 8 of 17 PageID #: 8052
                   FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


   enforce its subpoenas in all cases because the Subpoenaed Entities ignored the subpoenas for

   months and failed to comply. 16 The limited scope of Google’s subpoenas do not establish the

   requisite good cause for a protective order (see supra, § II). Kilmon, 2018 WL 5800759, at *5.

          The Subpoenaed Entities also raised conclusory assertions of undue burden, which are

   insufficient to support a protective order. They have not disputed the relevance of document

   requests and deposition topics in Google’s subpoenas 17 or provided any particularized objections

   regarding the breadth of those requests and topics. See, e.g., id. at *2; Gaedeke Holdings VII, Ltd.

   v. Mills, No. 3:15-mc-36-D-BN, 2015 WL 3539658, at *2 (N.D. Tex. June 5, 2015). For example,

   they complain about the time and expense to prepare responses and objections to Google’s

   subpoenas 18 and resist Google’s motion to compel (Mot. at 6-7), without any specificity. 19

   Gaedeke, 2015 WL 3539658, at *2.

   V.     CONCLUSION

          Google respectfully requests that this Court deny the Subpoenaed Entities’ Motion.



   16
       The Quinn Emanuel attorneys have entered pro hac vice appearances in the Delaware case.
   Google’s assertion to use the discovery in the stayed cases once the stay is lifted is not “pretext”
   but rather merely a matter of efficiency to prevent duplicative efforts by both parties.
   17
       The Subpoenaed Entities’ case, Am. Fed’n of Musicians of the U.S. & Canda v. Skodam Films,
   is distinguishable because unlike there, Google’s document requests are directly related to the
   parties’ claims and defenses, which the Subpoenaed Entities do not dispute. 313 F.R.D. 39, 54
   (N.D. Tex. 2015). Skodam also required the subpoena recipient to produce ESI and comply with
   Rule 45(e)(2)(a), i.e., to produce a privilege log of responsive, privileged materials, id. at 54, 55,
   which the Subpoenaed Entities have refused to produce.
   18
       Notably, the Subpoenaed Entities repeated the same objections for each document request and
   deposition topic, highlighting the minimal attention it paid these discovery requests.
   19
        The Subpoenaed Entities leverage Google’s knowledge of the location of their physical
   documents and witnesses to allegedly show that Google’s subpoenas are “facially overly
   burdensome.” (Mot. at 7.) Google, however, does not control where the court of compliance is
   located for the Subpoenaed Entities and is willing to agree to the production of documents and
   deposition of witnesses at a convenient location for the Subpoenaed Entities as well as their
   witnesses to alleviate any burden. Google opposed Uniloc Licensing’s request to transfer its
   motion for protective order because the Delaware court had already issued its order and efficiencies
   would be lost, not be gained, by transferring the motion to this District.


                                                     7
Case 2:18-cv-00491-JRG-RSP Document 216 Filed 03/19/20 Page 9 of 17 PageID #: 8053
                 FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


   Dated: March 17, 2020              Respectfully submitted by,

                                      /s/ Michael C. Hendershot, with permission by
                                      Michael E. Jones
                                      Michael C. Hendershot
                                      Tharan G. Lanier
                                      JONES DAY
                                      1755 Embarcadero Road
                                      Palo Alto, CA 94303
                                      Tel: (650) 739-3940
                                      Fax: (650) 739-3900
                                      mhendershot@jonesday.com
                                      tglanier@jonesday.com

                                      Tracy A. Stitt
                                      tastitt@jonesday.com
                                      JONES DAY
                                      51 Louisiana Avenue NW
                                      Washington, DC 20001
                                      Telephone: (202) 879-3641

                                      Sanjiv P. Laud
                                      JONES DAY
                                      90 South Seventh Street
                                      Suite 4950
                                      Minneapolis, MN 55402
                                      Telephone: (612) 217-8879
                                      slaud@jonesday.com

                                      John D. Kinton
                                      JONES DAY
                                      4655 Executive Drive
                                      Suite 1500
                                      San Diego, CA 92121
                                      Telephone: 858.314.1190
                                      Facsimile: 844.345.3178
                                      Email: jkinton@jonesday.com

                                      Michael E. Jones
                                      State Bar No. 10929400
                                      mikejones@potterminton.com
                                      E. Glenn Thames, Jr.
                                      State Bar No.00785097
                                      glennthames@potterminton.com
                                      Patrick C. Clutter
                                      State Bar No. 24036374



                                         8
Case 2:18-cv-00491-JRG-RSP Document 216 Filed 03/19/20 Page 10 of 17 PageID #: 8054
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


                                      patrickclutter@potterminton.com
                                      POTTER MINTON, P.C.
                                      110 N. College Ave., Suite 500
                                      Tyler, Texas 75702
                                      Tel: (903) 597-8311
                                      Fax: (903) 593-0846

                                      Attorneys for Defendants Google LLC
                                      2:18-cv-499; 2:18-cv-552


                                      /s/ Robert Unikel, with permission by
                                      Michael E. Jones
                                      Robert Unikel
                                      robertunikel@paulhastings.com
                                      Michelle Marek Figueiredo
                                      michellemarek@paulhastings.com
                                      Matthew Richard Lind
                                      mattlind@paulhastings.com
                                      John A. Cotiguala
                                      johncotiguala@paulhastings.com
                                      PAUL HASTINGS LLP
                                      71 South Wacker Dr., 45th Floor
                                      Chicago, IL 60606
                                      Main: 312-499-6000
                                      Facsimile: (312) 499-6100

                                      Elizabeth Louise Brann
                                      elizabethbrann@paulhastings.com
                                      Ariell Nicole Bratton
                                      ariellbratton@paulhastings.com
                                      PAUL HASTINGS LLP
                                      4747 Executive Drive, 12th Floor
                                      San Diego, CA 92121
                                      Telephone: (858) 458-3000
                                       Facsimile: (858) 458-3005

                                      Robert Laurenzi
                                      robertlaurenzi@paulhastings.com
                                      PAUL HASTINGS LLP
                                      200 Park Avenue, 26th Floor
                                      New York, NY 10166
                                      Telephone: (212) 318-6000
                                      Facsimile: (212) 318-6100




                                         9
Case 2:18-cv-00491-JRG-RSP Document 216 Filed 03/19/20 Page 11 of 17 PageID #: 8055
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


                                      Christopher W. Kennerly
                                      PAUL HASTINGS LLP
                                      1117 South California Avenue
                                      Palo Alto, CA 94304
                                      Tel: 650-320-1800
                                      Fax: 650-320-1900
                                      chriskennerly@paulhastings.com

                                      Grant N. Margeson
                                      PAUL HASTINGS LLP
                                      101 California Street
                                      Forty-Eighth Floor
                                      San Francisco, CA 94111
                                      Tel: 415-856-7000
                                      Fax: 415-856-7100
                                      grantmargeson@paulhastings.com

                                      Michael E. Jones
                                      State Bar No. 10929400
                                      mikejones@potterminton.com
                                      E. Glenn Thames, Jr.
                                      State Bar No.00785097
                                      glennthames@potterminton.com
                                      Patrick C. Clutter
                                      State Bar No. 24036374
                                      patrickclutter@potterminton.com
                                      POTTER MINTON, P.C.
                                      110 N. College Ave., Suite 500
                                      Tyler, Texas 75702
                                      Tel: (903) 597-8311
                                      Fax: (903) 593-0846

                                      Attorneys for Defendants Google LLC
                                      2:18-cv-491; 2:18-cv-492; 2:18-cv-497; 2:18-cv-
                                      501; 2:18-cv-550; 2:18-cv-551


                                      /s/ Michael C. Hendershot, with permission by
                                      Michael E. Jones
                                      Michael C. Hendershot
                                      Tharan G. Lanier
                                      JONES DAY
                                      1755 Embarcadero Road
                                      Palo Alto, CA 94303
                                      Tel: (650) 739-3940
                                      Fax: (650) 739-3900



                                        10
Case 2:18-cv-00491-JRG-RSP Document 216 Filed 03/19/20 Page 12 of 17 PageID #: 8056
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


                                      mhendershot@jonesday.com
                                      tglanier@jonesday.com

                                      Sasha Mayergoyz
                                      smayergoyz@jonesday.com
                                      JONES DAY
                                      77 W. Wacker Drive
                                      Chicago, IL 60601
                                      Telephone: (312) 782-3939

                                      Michael E. Jones
                                      State Bar No. 10929400
                                      mikejones@potterminton.com
                                      E. Glenn Thames, Jr.
                                      State Bar No.00785097
                                      glennthames@potterminton.com
                                      Patrick C. Clutter
                                      State Bar No. 24036374
                                      patrickclutter@potterminton.com
                                      POTTER MINTON, P.C.
                                      110 N. College Ave., Suite 500
                                      Tyler, Texas 75702
                                      Tel: (903) 597-8311
                                      Fax: (903) 593-0846

                                      Attorneys for Defendants Google LLC
                                      2:18-cv-493


                                      /s/ Michael A. Berta, with permission by
                                      Michael E. Jones
                                      Michael A. Berta
                                      Michael.berta@arnoldporter.com
                                      Arnold & Porter, 10th Floor
                                      Three Embarcadero Center
                                      San Francisco, CA 94111-4024
                                      Tel: 415-471-3100
                                      Fax: 415-471-3400

                                      David Caine
                                      David.Caine@arnoldporter.com
                                      Telephone: (650) 319-4710
                                      Bonnie Phan
                                      Bonnie.Phan@arnoldporter.com
                                      Telephone: (650) 319-4543
                                      Michael Nguyen



                                        11
Case 2:18-cv-00491-JRG-RSP Document 216 Filed 03/19/20 Page 13 of 17 PageID #: 8057
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


                                      michael.nguyen@arnoldporter.com
                                      Telephone: (650) 319-4718
                                      ARNOLD & PORTER KAYE SCHOLER LLP
                                      3000 El Camino Real
                                      Five Palo Alto Square, Suite 500
                                      Palo Alto, CA 94306-3807

                                      Nicholas Lee
                                      Nicholas.Lee@arnoldporter.com
                                      ARNOLD & PORTER KAYE SCHOLER LLP
                                      777 South Figueroa Street
                                      44th Floor
                                      Los Angeles, CA 90017-5844
                                      Telephone: (213) 243-4156

                                      Nicholas Nyemah
                                      Nicholas.Nyemah@arnoldporter.com
                                      Telephone: (202) 942-6681
                                      Paul Margulies
                                      Paul.Margulies@arnoldporter.com
                                      Telephone: (202) 942-6990
                                      ARNOLD & PORTER KAYE SCHOLER LLP
                                      601 Massachusetts Ave., NW
                                      Washington, DC 20001-3743

                                      Mark Samartino
                                      Mark.Samartino@arnoldporter.com
                                      ARNOLD & PORTER KAYE SCHOLER LLP
                                      70 West Madison Street
                                      Suite 4200
                                      Chicago, IL 60602-4321
                                      Telephone: (312) 583-2437

                                      Michael E. Jones
                                      State Bar No. 10929400
                                      mikejones@potterminton.com
                                      E. Glenn Thames, Jr.
                                      State Bar No.00785097
                                      glennthames@potterminton.com
                                      Patrick C. Clutter
                                      State Bar No. 24036374
                                      patrickclutter@potterminton.com
                                      POTTER MINTON, P.C.
                                      110 N. College Ave., Suite 500
                                      Tyler, Texas 75702
                                      Tel: (903) 597-8311



                                        12
Case 2:18-cv-00491-JRG-RSP Document 216 Filed 03/19/20 Page 14 of 17 PageID #: 8058
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


                                      Fax: (903) 593-0846

                                      Attorneys for Defendant Google LLC
                                      2:18-cv-496; 2:18-cv-503; 2:18-cv-504; 2:18-cv-
                                      548


                                      /s/ Joseph Drayton, with permission by
                                      Michael E. Jones
                                      Joseph Drayton
                                      NY Bar No. 2875318
                                      COOLEY LLP
                                      55 Hudson Yards
                                      New York, NY 10001-2157
                                      Tel: 212-479-6275
                                      Fax: 212-479-6275
                                      Email: jdrayton@cooley.com

                                      Priya B. Viswanath
                                      CA Bar No. 238089
                                      COOLEY LLP
                                      3175 Hanover Street
                                      Palo Alto, CA 94304-1130
                                      Tel: 650-843-5000
                                      Fax: 650-849-7400
                                      Email: pviswanath@cooley.com

                                      Rose S. Whelan
                                      DC Bar No. 999367
                                      Elizabeth Cannon Shrieves
                                      VA Bar No. 93768
                                      Naina Soni
                                      DC Bar No. 888219022
                                      COOLEY LLP
                                      1299 Pennsylvania Avenue NW
                                      Suite 700
                                      Washington DC 20004-2400
                                      Tel: 202-842-7800
                                      Fax: 202-842-7899
                                      Email: rwhelan@cooley.com
                                      Email: eshrieves@cooley.com
                                      Email: nsoni@cooley.com

                                      Michael E. Jones
                                      State Bar No. 10929400
                                      mikejones@potterminton.com



                                        13
Case 2:18-cv-00491-JRG-RSP Document 216 Filed 03/19/20 Page 15 of 17 PageID #: 8059
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


                                      E. Glenn Thames, Jr.
                                      State Bar No.00785097
                                      glennthames@potterminton.com
                                      Patrick C. Clutter
                                      State Bar No. 24036374
                                      patrickclutter@potterminton.com
                                      POTTER MINTON, P.C.
                                      110 N. College Ave., Suite 500
                                      Tyler, Texas 75702
                                      Tel: (903) 597-8311
                                      Fax: (903) 593-0846

                                      Attorneys for Defendants Google LLC
                                      2:18-cv-502

                                      /s/ David Perlson, with permission by
                                      Michael E. Jones
                                      David Perlson
                                      davidperlson@quinnemanuel.com
                                      Charles K. Verhoeven
                                      charlesverhoeven@quinnemanuel.com
                                      Jonathan Tse
                                       jonathantse@quinnemanuel.com
                                      David Doak
                                      daviddoak@quinnemanuel.com
                                      Antonio Sistos
                                      antoniosistos@quinnemanuel.com
                                      Quinn Emanuel Urquhart & Sullivan, LLP
                                      50 California St., 22nd Floor
                                      San Francisco, CA 94111
                                      Tel: 415-875-6344
                                      Fax: 415-875-6700

                                      Deepa Acharya
                                      deepaacharya@quinnemanuel.com
                                      Quinn Emanuel Urquhart & Sullivan, LLP
                                      1300 I Street NW, Suite 900 20005
                                      Washington, D.C. 20005-4107
                                      Tel: 202-538-8107
                                      Fax: 202-538-8100

                                      Michael E. Jones
                                      State Bar No. 10929400
                                      mikejones@potterminton.com
                                      Earl Glenn Thames, Jr.
                                      State Bar No.00785097



                                        14
Case 2:18-cv-00491-JRG-RSP Document 216 Filed 03/19/20 Page 16 of 17 PageID #: 8060
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


                                      glennthames@potterminton.com
                                      Patrick C. Clutter
                                      State Bar No. 24036374
                                      patrickclutter@potterminton.com
                                      POTTER MINTON, P.C.
                                      110 N. College Ave., Suite 500
                                      Tyler, Texas 75702
                                      Tel: (903) 597-8311
                                      Fax: (903) 593-0846

                                      Joseph Drayton
                                      NY Bar No. 2875318
                                      COOLEY LLP
                                      55 Hudson Yards
                                      New York, NY 10001-2157
                                      Tel: 212-479-6275
                                      Fax: 212-479-6275
                                      Email: jdrayton@cooley.com

                                      Attorneys for Defendants Google LLC
                                      2:18-cv-553




                                        15
Case 2:18-cv-00491-JRG-RSP Document 216 Filed 03/19/20 Page 17 of 17 PageID #: 8061
                   FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


                                   CERTIFICATE OF SERVICE

          The undersigned hereby certifies that all counsel of record who have consented to

   electronic service are being served with a copy of this document via electronic mail on March 17,

   2020. I also hereby certify that all counsel of record who have consented to electronic service are

   being served with a notice of filing of this document, under seal, pursuant to L.R. CV-5(a)(7) on

   March 17, 2020.

                                                               /s/ Michael E. Jones
                                                                  Michael E. Jones



                CERTIFICATE OF AUTHORIZATION TO FILE UNDER SEAL

          I hereby certify that the foregoing document and all supporting declaration and exhibits

   thereto are being filed under seal pursuant to the terms of the Protective Order in the above-

   captioned cases.

                                                               /s/ Michael E. Jones
                                                                  Michael E. Jones




                                                   16
